Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to the request for continued examination filed 10/16/2020.
Claims 1-5 and 15 have been amended.
Claims 22 and 23 are new claims.
Claims 6-14 and 16-21 were previously cancelled.
Claims 1-5, 15, 22 and 23 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/16/2020.
Response to Arguments/Amendments
Applicant’s amendments to claims 1 and 2 overcome the 35USC 112(b) rejection, therefore it has been withdrawn.
As it relates to the 35 USC 101 rejection, applicant generally states“…the amendments overcome the rejection…”, and “…places the claim squarely into the reating, reusing and packaging a customized template solution from a collaboration web portal for a customer organization. The claim allows for storing, receiving, specifying, provisioning, creating, reusing, exporting, packaging and installing the packaged solution which is falls into the “certain methods of organizing human activity” grouping of abstract ideas because the limitations pertain to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business relations), and following rules and instructions for storing, receiving, specifying, provisioning, creating, reusing, exporting, packaging and installing the packaged solution. However, the additional elements integrate the abstract idea into a practical application because they in fact levy meaningful limits on practicing the abstract idea. Therefore, when considered as a whole, the claims transform the abstract idea into a patent-eligible invention since the claim limitations amount to a practical application or significantly more than an abstract idea since the additional elements  creating, reusing and packaging a customized template solution from a collaboration web portal for a customer organization.  Hence, the claims are eligible because it is not directed to the recited judicial exception.
As it related to the 35 USC § 103 rejection, Examiner has modified the rejection and addressed each of applicant’s claims in this Non-Final Office Action.
Claim Objection
Claim 2 is objected to because of the following informality: Claim 2 recites, “…customizing the one of the plurality of community templates from the new branded collaboration web portal was created for use as a new community template…”. There appears to be a typographical error (i.e. word missing). Examiner interprets this claim limitation as “…“…customizing the one of the plurality of community templates from the new branded collaboration web portal “that” was created for use as a new community template…”. Appropriate correction is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, 

Claims 1-5, 15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable oversforce (“Force.com Apex Code Developer’s Guide”, published on December 17, 2015, all pages), in view of Mack et al., US Patent Application Publication No US2017/0060537A1.
With respect to Claims 1, and 15,
Salesforce discloses,
operating a multi-tenant database system within the host organization to store data on behalf of a plurality of separate and distinct customer organizations (page 1, Chapter 1; Introducing Apex “…Salesforce has changed the way organization do business by moving enterprise applications that were traditionally client-server based into an on-demand, multitenant Web environment, the Force.com platform…allows organizations to run and customize applications, such as Salesforce Automation and Service & Support, and build new custom applications based on a particular business needs…”;pg. 5, line 1: “…When an end-user triggers the execution of Apex, perhaps by clicking a button or accessing a Visualforce page, the platform application server retrieves the compiled instructions from the metadata and sends them through the runtime interpreter before returning the result…”; Developing Code in the Cloud, “…The Apex programming language is saved and runs in the cloud—the multitenant platform. Apex is tailored for data access and data manipulation on the platform, and it enables you to add custom business logic to system events…”; page 349, Communities: Communities are branded spaces for your employees, customers, and partners to connect. You can customize and create communities to meet your business needs, then transition seamlessly between them…”; page 363 Lightning Connect…The custom adapter can retrieve data from external systems and synthesize data locally…interact with data that’s stored outside the Salesforce organization…”)
receiving point-and-click input at the host organization via cloud-based community building software specifying one of a plurality of community templates from which to create a new branded collaboration web portal: (pg 1, Introducing Apex, ¶1: “…build new custom applications based on particular business needs…”; page 2, Data focused…Apex is designed to thread together multiple query and DML statements into a single unit of work on the force.com platform server…”; pg. 5, line 1: “…When an end-user triggers the execution of Apex, perhaps by clicking a button or accessing a Visualforce page, the platform application server retrieves the compiled instructions from the metadata and sends them through the runtime interpreter before returning the result…”; Developing Code in the Cloud, “…The Apex programming language is saved and runs in the cloud—the Force.com multitenant platform. Apex is tailored for data access and data manipulation on the platform, and it enables you to add custom business Create Action Link templates…You can package templates and distribute them to other Salesforce organizations…”; page 364: Lightning Connect: ¶1: Lightning Connect provides seamless integration of data across system boundaries by letting your users view, search and modify data that’s stored outside your Salesforce organization…”;¶2: “Lighting Connect maps Salesforce external objects to data tables in external systems…”)
provisioning and executing an instance of the new branded collaboration web portal within the host organization on behalf of one of a plurality of customer organizations (pg 324: “…suppose you work for a company called Survey Example and you create an app for the Salesforce AppExchange called Survey Example for Salesforce. Company A has Survey Example for Salesforce installed….Your Survey Example code uses Chatter REST API to create a feed item in Company A’s Salesforce organization with the body text Take a survey, and an action link with the label OK. This UI action link takes the user from Salesforce to a web page on sureyexample.com to take a survey….”; pg 326 Create Action Link templates…You can package templates and distribute them to other Salesforce organizations…”; page 366: Lightning Connect Custom Adapter: “…Use the Apex Connector Framework to develop a custom adapter for Lightning Connect…Your users and the Force.com platform interact with the external data via external objects…Lightning Connect invokes methods in the Apex classes that comprise the custom adapter...Salesforce invokes the custom adapter’s Apex code when…a user clicks an external object tab…an external object is queried via flows, APIs, Apex, SOQL, or SOSL.”; Chapter 15- Salesforce…”)
receiving customizations to the new branded collaboration web portal to create a customized base distinct from the community template from which the new branded collaboration web portal was created (pgs364-366, page 364: “…Lightning Connect maps Salesforce external objects to data tables in external systems. Instead of copying the data into your organization, Lightning Connect accesses the data on demand and in real time; page 365: A record detail page for the Business_Partner external object includes two related lists of child objects. The external lookup relationships and page layouts enable users to view related data from inside and from outside the Salesforce organization on a single page; page 366: Lightning Connect Custom Adapter: “…Use the Apex Connector Framework to develop a custom adapter for Lightning Connect…Your users and the Force.com platform interact with the external data via external objects…Lightning Connect invokes methods in the Apex classes that comprise the custom adapter..Salesforce invokes the custom adapter’s Apex code when…a user clicks an external object tab…an external object is queried via flows, APIs, Apex, SOQL, or SOSL…”; page 707-722 Canvas Namespace…provides an interface and classes for canvas apps in Salesforce…”; page 708 Application Context Interface…retrieve application context information…page 710…use this method to get the current version of the  you can specify fields to be returned from the related object…add a field to the list of object fields that are returned in the signed request Record object…”;page 716 Return Value Typpe: String…The return value can be one of the following strings…page 719: Usage…set the current custom parameters for the canvas app…”; page 720: “…Setting the custom parameters will overwrite the custom parameters that are set for the current request…”; pages 1804-1806: page 1804:Answer Class. A feature of the community application that enables users to ask questions and have community members post replies…page 1805: Answer Methods…sets the specified reply for the specified question as the best reply…setting the best reply helps users quickly identify the reply that contains the most helpful information…”)
reusing the customized base for a second one of the plurality of customer organizations by exporting the customized base of the new branded collaboration web portal from the firstAttorney Docket No.: 37633.6309 ClaimsSerial No.: 15/726,332 - 2 - Examiner: Kimberly L. Evans customer organization to the second one of the plurality of customer organizations (pg 324…suppose you work for a company called Survey Example and you create an app for the Salesforce AppExchange called Survey Example for Salesforce. Company A has Survey Example for Salesforce installed….Your Survey Example code uses Chatter REST API to create a feed item in Company A’s Salesforce organization with the body text Take a survey, and an action link with the label OK. This UI action link takes the user from Salesforce to a web page on sureyexample.com to take a survey….”; pg 326 Create Action Link templates…You can package templates and distribute them to other Salesforce organizations…”; page 364: Lightning Connect: ¶1: Lightning Connect provides seamless integration of data across system boundaries by letting your users view, search and modify data that’s stored outside your Salesforce organization…”;¶2: “Lighting Connect maps Salesforce external objects to data tables in external systems…”)
wherein exporting the customized base of the new branded collaboration web portal comprises at least packaging the customized base into a packaged solution having the customized base embodied therein; (pg 326 Create Action Link templates…You can package templates and distribute them to other Salesforce organizations…”;Chapter 15- Salesforce…pg 575 What is a Package…A package is a container for something as small as an individual component or as large as a set of related apps. After creating a package, you can distribute it to other Salesforce users and organizations, including those outside your company. An organization can create a single managed package that can be downloaded and installed by many different organizations…”)
exporting the packaged solution to the second one of the customer organizations(pg 326 Create Action Link templates…You can package templates and distribute them to other Salesforce organizations…”;  page 366: Lightning Connect Custom Adapter: “…Use the Apex Connector Framework to develop a custom adapter for Lightning Connect…Your users and the Force.com platform interact with the external data via external objects…Lightning Connect invokes methods in the Apex classes that comprise the custom adapter...Salesforce invokes the custom adapter’s Apex code when…a user clicks an external object tab…an external object is queried via flows, APIs, Apex, SOQL, or SOSL.”; Chapter 15- Salesforce…Chapter 15- Salesforce…pg 575 What is a Package…A package is a container for something as small as an individual component or as large as a set of related apps. After creating a package, you can distribute it to other Salesforce users and organizations, including those outside your company. An organization can create a single managed package that can be downloaded and installed by many different organizations…”)
Salesforce discloses all of the above limitations, Salesforce does not distinctly describe the following limitation, but Mack however as shown discloses,
non-transitory computer readable storage media having instructions stored thereon that, when executed by a system of a host organization having at least a processor and a memory therein, the instructions cause the system to perform operations (¶53: “…tangible computer-readable media having non-transitory instructions stored thereon/in that are executable by or used to program a server or other computing system (or collection of such servers or computing systems) to perform some of the implementation of processes described herein. For example, computer program code 26 can implement instructions for operating and configuring the system 16 to intercommunicate and to process web pages, applications and other data and media content as described herein…”)
installing the exported packaged solution at the second one of the customer organizations. (Fig 12, ¶314-¶316¶¶53: “…the entire program code, or portions thereof, may be transmitted and downloaded from a software source over a transmission medium, for example, over the Internet, or from another server, as is well known, or transmitted over any other existing network connection as is well known (for example, extranet, VPN, LAN, etc.) using any communication medium and protocols (for example, TCP/IP, HTTP, HTTPS, Ethernet, etc.) as are well known.…”;¶314: “…a first component may access a platform (e.g. customer org) metadata via a defined API. This platform metadata is known and may include settings corresponding to salesforce metadata types, such as account settings (represents an organization's account settings for account teams, account action link group template (represents the action link group template--action link templates let you reuse action link definitions and package and distribute action links, which are buttons on a feed element), or the like, or combinations thereof…”; Table 14, API model…External systems or clouds (protocols, adapter types, message bus)…) 
Mack teaches a method/system for developing a customer system utilizing a preexisting cloud-computing platform. Salesforce and Mack are directed to the same field of endeavor since they are related to creating customized business applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salesforce with the platform provider architecture as taught by Mack since it allows for downloading and/or transmitting program code to program a server or other computing system (or collection of such servers or computing systems) to perform some of the implementation of processes (¶53).
Independent claim 15 recites substantially similar limitations as independent claim 1, therefore it is rejected based on the same rationale above.

With respect to Claim 2,
Salesforce and Mack disclose all of the above limitations, Salesforce further discloses,
wherein creating the customized base of the new branded collaboration web portal comprises customizing the one of the plurality of community templates from the new branded collaboration web portal was created for use as a new  community template and using the new community template as the base for creating the new Attorney Docket No.: 37633.6309 Claims Serial No.: 15/726,332 - 3 - Examiner: Kimberly L. Evans branded collaboration web portal on behalf of the second one of the plurality of customer organizations (pg 1, Introducing Apex, ¶1: “…build new custom applications based on particular business needs…”; pg. 5, line 1: “…Developing Code in the Cloud, “…The Apex programming language is saved and runs in the cloud—the Force.com multitenant platform. Apex is tailored for data access and data manipulation on the platform, and it enables you to add custom business logic to system events…”; pg 324…suppose you work for a company called Survey Example and you create an app for the Salesforce AppExchange called Survey Example for Salesforce. Company A has Survey Example for Salesforce installed….Your Survey Example code uses Chatter REST API to create a feed item in Company A’s Salesforce organization with the body text Take a survey, and an action link with the label OK. This UI action link takes the user from Salesforce to a web page on sureyexample.com to take a survey….pg 326 Create Action Link templates…You can package templates and distribute them to other Salesforce organizations…”;page 364: Lightning Connect: ¶1: Lightning Connect provides seamless integration of data across system boundaries by letting your users view, search and modify data that’s stored outside your Salesforce organization…”;¶2: “Lighting Connect maps Salesforce external objects to data tables in external systems…”; ¶4: Even though the data is stored outside your organization, Lightning Connect provides seamless integration with the Force.com platform. External objects are available to Salesforce tools, such as global search, lookup relationships, record feeds, and the Salesforce1 app.  External objects are also available to Apex, SOSL, SOQL queries, Salesforce APIs, and deployment via the Metadata API, change sets, and packages…”;¶5: For example, suppose that you store product Claims-37-Attorney Docket No.: 37633.6309 (3127US)order information in a back-office ERP system. You want to view those orders as a related list on each customer record in your Salesforce organization.  Lightning Connect enables you to set up a lookup relationship between the customer object (parent) and the external object (child) for orders.  Then you can set up the page layouts for the parent object to include a related list that displays child records…”; ¶6: “…you can update the orders directly from the related list on the customer record….you can make an external data source writable, which lets users create, modify, or delete records that are based on external objects from that data source…”)

With respect to Claim 3,
Salesforce and Mack disclose all of the above limitations, Salesforce further discloses,
wherein exporting the packaged solution to the second one of the customer organizations, further comprises: distributing the packaged solution via a private link, or by uploading the package to an electronic business application storefront from which the packaged solution may be imported for installation by the second one of the plurality of customer organizations (see pg 324…suppose you work for a company called Survey Example and you create an app for the Salesforce AppExchange called Survey Example for Salesforce. Company A has Survey Example for Salesforce installed….Your Survey Example code uses Chatter REST API to create a feed item in Company A’s Salesforce organization with the body text Take a survey, and an action link with the label OK. This UI action link takes the user from Salesforce to a web page on sureyexample.com to take a survey….pg 326 Create Action Link templates…You can package templates and distribute them to other Salesforce organizations…”;  page 366: Lightning Connect Custom Adapter: “…Use the Apex Connector Framework to develop a custom adapter for Lightning Connect…Your users and the Force.com platform interact with the external data via external objects…Lightning Connect invokes methods in the Apex classes that comprise the custom adapter...Salesforce invokes the custom adapter’s Apex code when…a user clicks an external object tab…an external object is queried via flows, APIs, Apex, SOQL, or SOSL.”; Chapter 15- Salesforce…pg 575 What is a Package… After creating a package, you can distribute it to other Salesforce users and organizations, including those outside your company. An organization can create a single managed package that can be downloaded and installed by many different organizations…”)

With respect to Claim 4,
Salesforce and Mack disclose all of the above limitations, Salesforce further discloses,
wherein provisioning the instance of the new branded collaboration web portal within the host organization further comprises using and customizing components consisting of self-contained and reusable units of a user interface for a web application in conjunction with using the community template from which the new branded collaboration web portal was created as the customized base for creating the new branded collaboration web portal (pgs363-366, page 363 Lightning Connect: “…Use the Apex Connector Framework to develop a custom adapter for Lightning Connect. The custom adapter can retrieve data from external systems and synthesize data locally. Lightning Connect represents that data in Salesforce external objects, enabling users and the Force.com platform to seamlessly interact with data that’s stored outside the Salesforce organization; Lightning Connect: “…perhaps you have data that’s stored on premises in an enterprise resource planning (ERO) system. Instead of copying the data into your org, use external objects to access the data in real time via web service callouts…”;page 364: “…Lightning Connect maps Salesforce external objects to data tables in external systems. Instead of copying the Lightning Connect accesses the data on demand and in real time…suppose that you store product order information in a back-office ERP System. You want to view those orders as a related list on each customer record in your Salesforce Organization. Lightning Connect enables you to set up a lookup relationship between the customer object (parent) and the external object (child) for orders. Then you can set up the page layouts for the parent object to include a related list that displays child records…”;page 365: A record detail page for the Business_Partner external object includes two related lists of child objects. The external lookup relationships and page layouts enable users to view related data from inside and from outside the Salesforce organization on a single page; page 366: Lightning Connect Custom Adapter: “…Use the Apex Connector Framework to develop a custom adapter for Lightning Connect…Your users and the Force.com platform interact with the external data via external objects…Lightning Connect invokes methods in the Apex clsses that comprise the custom adapter..Salesforce invokes the custom adapter’s Apex code when…a user clicks an external object tab…an external object is queried via flows, APIs, Apex, SOQL, or SOSL…”)

With respect to Claim 5, 
Salesforce and Mack disclose all of the above limitations, Salesforce further discloses,
wherein creating the new branded collaboration web portal further comprises using and customizing one or more of a user-interface theme layout, cascading style sheets, web pages, and content layouts, in conjunction with using the community template from which the new branded collaboration web portal was created as the customized base for creating the new branded collaboration web portal (page 2, What is Apex? …a strongly typed, object-oriented programming language that allows developers to execute flow and transaction control statements on the Force.com platform server in conjunction with calls to the Force.com API….Apex enables developers to add business logic to most system events, including button clicks, related record updates, and Visualforce pages. Apex code can be initiated by Web service requests and form triggers on objects…” page 3, When Should I use Apex?...Salesforce provides the ability to customize the prebuilt applications to fit your organization…Force.com platform includes a number of ways for advanced administrators and developers to implement custom functionality….Apex, Visualforce, and the SOAP API…”; page 4 Apes…Use Apex if you want to: Create Web services…Visualforce…with Visualforce you can…build wizards..create your own custom flow control through an application…define navigation patterns…SOAP API…if you want to add functionality to a composite application …”;page 730-736;page 730: ActionLinks Class…create, delete, and get information about an action link group definition…Usage: An action link is a button on a feed element…can 

With respect to Claim 22, 
Salesforce and Mack disclose all of the above limitations, Salesforce further discloses,
wherein provisioning and executing the instance of the new branded collaboration web portal within the host organization on behalf of the one customer organization further comprises: provisioning and executing the instance of the new branded collaboration web portal for developing and testing without requiring the customer organization to configure or set up any servers upon which to execute the new branded collaboration web portal. (page 1, Chapter 1; Introducing Apex “…Salesforce has changed the way organization do business by moving enterprise applications that were traditionally client-server based into an on-demand, multitenant Web environment, the Force.com platform…allows organizations to run and customize applications, such as Salesforce Automation and Service & Support, and build new custom applications based on a particular business needs…many customization options are available through the Salesforce user interface, such as the ability to define new fields, objects, workflow, and approval processes, developers can also use the SOAP API to issue data manipulation commands such as delete…update…or upsert….from client-side programs…”;(page 2, What is Apex? …a strongly typed, object-allows developers to execute flow and transaction control statements on the Force.com platform server in conjunction with calls to the Force.com API….Apex enables developers to add business logic to most system events, including button clicks, related record updates, and Visualforce pages. Apex code can be initiated by Web service requests and form triggers on objects…”

With respect to Claim 23, 
Salesforce and Mack disclose all of the above limitations, Salesforce further discloses,
wherein receiving the customizations to the new branded collaboration web portal, comprises: receiving additional point-and-click input at the host organization via cloud-based community building software to create community pages within the new branded collaboration web portal via point-and-click customizations. (pages2-11; page 2, What is Apex? …a strongly typed, object-oriented programming language that allows developers to execute flow and transaction control statements on the Force.com platform server in conjunction with calls to the Force.com API….Apex enables developers to add business logic to most system events, including button clicks, related record updates, and Visualforce pages. Apex code can be initiated by Web service requests and form triggers on objects…”; pg. 5, line 1: “…When an end-user triggers the execution of Apex, perhaps by clicking a button or accessing a Visualforce page, the platform application server Developing Code in the Cloud, “…The Apex programming language is saved and runs in the cloud—the Force.com multitenant platform. Apex is tailored for data access and data manipulation on the platform, and it enables you to add custom business logic to system events…”)

Conclusion
References cited but not used:
Messina et al., US Patent Application Publication No US2012/0166316A1, “Collective community Method of Integrated Internet-Based tools for Independent Contractors, their Collaborators, and Customers” relating to a web-based business method that provides its collective members with integrated tools and services to collaborate.
Zeliger et al., US Patent No US 7,340,747B1 “System and Methods for deploying and invoking a distributed object model”, relating to deploying software object components according to an object oriented language, for monitoring an information services network system.
Bales et al., US Patent No US 8,255,818 B2, “…System and method for providing drag and drop functionality in a communities framework”, relating to resources in collaborative computing environments and in particular to providing customizable drag and drop functionality for displayed resources in a communities framework.
Straub et al., US Patent Application Publication No US20160378439A1, “Cloud based editor for generation of interpreted artifacts for mobile runtime” relating to a web-based application development server in a cloud system that provides an application development framework ("ADF").

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
 /KIMBERLY L EVANS/ Examiner, Art Unit 3629              
                                                                                                                                                                                                                                                                                                                                                                                           /SANGEETA BAHL/Primary Examiner, Art Unit 3629